FILED
                               FOR PUBLICATION                                DEC 21 2007

                                                                        CATHY A. CATTERSON, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ROBERT R. FOULON,                                No. 05-35383

          Plaintiff - Appellant,                 D.C. No. CV-04-02555-JCC
                                                 Western District of Washington,
  v.                                             Seattle

KLAYMAN & TOSKES PA, a foreign
corporation,                                     ORDER

          Defendant - Appellee.


KOZINSKI, Chief Judge.

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be heard en banc pursuant to Circuit Rule 35-3.